Citation Nr: 1818354	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include alpha intrusion and unusual breathing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served for many years in the Army Reserve.  His service included periods of active duty from May 1968 to October 1969 and from September 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, issued in November 2013.  In its decision, the RO denied service connected disability compensation for a sleep disorder, described as obstructive sleep apnea.  In the same decision, the RO granted service connection for a bilateral hearing loss disability and tinnitus while acknowledging, but deferring, adjudication of separate claims concerning fibromyalgia and gastrointestinal distress.  In his subsequent notice of disagreement, the Veteran appealed only the denial of service connection for a sleep disorder.

In April 2016 the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can decide the Veteran's claim for service connection for a sleep disorder.

After receiving his initial service connection claim in August 2013, the AOJ obtained the Veteran's service treatment records, obtained recent medical treatment records from a VA Medical Center, and arranged for a series of medical examinations.  Unfortunately, it is unclear from the record whether the AOJ ever sent the Veteran the notice letter required by the Veterans; Claims Assistance Act (VCAA). See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Much of the information that should be provided as part of VCAA notice for service connection claims is listed in regulations cited in the statement of the case (SOC), issued by the AOJ in August 2014.  However, the notice required by the VCAA must be provided to the claimant before the initial unfavorable decision on the merits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board cannot find that the notice requirements of the VCAA have been satisfied.  On remand, the RO should provide the appropriate notice to the Veteran.

The claims file indicates the existence of potentially relevant outstanding medical treatment records.  While the November 2013 rating decision suggests that the Veteran's service treatment records do not mention complaints of a sleep disorder, the reverse side of a report of medical history form, dated April 1991, describes a hospitalization for "problems with sleep" in March 1990.  On remand, the AOJ should make reasonable attempts to obtain copies of records concerning this hospitalization after obtaining any necessary authorization from the Veteran.

In his hearing testimony, the Veteran said that he experiences regular sleep disturbance and that he believes that his symptoms are related to his deployment to Southwest Asia in 1991.  The Veteran is considered to be a Persian Gulf Veteran for the purposes of 38 C.F.R. § 3.317 (2017).  Pursuant to this regulation, under certain circumstances, when a Persian Gulf Veteran exhibits objective indications of chronic disability, such as sleep disturbance, that may be manifestations of undiagnosed illness, VA can award service-connection for the disability despite the absence of a specific diagnosis.

In October and November 2013, the Veteran received a series of VA medical examinations, including one examination for the purpose of helping to determine his eligibility for presumptive service connection for undiagnosed illness or medically unexplained chronic multisymptom illnesses pursuant to 38 C.F.R. § 3.317.

But the main focus of this examination report was irritable bowel syndrome and associated digestive and gastrointestinal complaints.  The examiner completed a disability benefits questionnaire for sleep apnea, which indicates that the Veteran did not have sleep apnea.  The AOJ relied on this report when denying the claim.  

The Veteran participated in a sleep study in November 2010 and, even if the study did not demonstrate sleep apnea, it potentially suggests the presence of some other form of disability characterized by sleep disturbance.  According to a letter describing the results of the study, the Veteran "was found to have alpha intrusion with 17.9 spontaneous arousals per hour as can be seen in chronic fatigue or chronic pain conditions with sleep apnea nor [sic] evidence of upper airway resistance syndrome. There were mild periodic leg movements of sleep at the beginning of the study. There were occasional premature ventricular contractions and rare premature atrial contractions."  The physician who wrote this letter recommended certain prescription drugs, apparently to treat these symptoms.  This letter and the hearing testimony of the Veteran and his wife suggest that the Veteran does have a current disability characterized by sleep disturbance.

One complicating factor is that, pursuant to 38 C.F.R. § 3.317, the Veteran has been granted service-connected compensation for fibromyalgia.  A January 2014 medical opinion described fibromyalgia as a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  According to a November 2013 disability benefits questionnaire, sleep disturbance is one of the findings, signs or symptoms attributed to fibromyalgia.  

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim should be characterized broadly as a claim for entitlement to service connection for a sleep disorder, other than fibromyalgia, including alpha intrusion with an unusual number of spontaneous arousals.  Currently available examination reports and opinions are inadequate to determine whether such a disability is related to service or is the appropriate subject of presumptive service connection pursuant to 38 C.F.R. § 3.317.  For these reasons, on remand, the AOJ should obtain a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice required by 38 U.S.C.A. § 5103 (West 2014).  The notice to the Veteran should explain the requirements for presumptive service connection for an "undiagnosed illness" or "medically unexplained chronic multisymptom illnesses" pursuant to 38 C.F.R. § 3.317.  

2. The AOJ should make further efforts to obtain outstanding potentially relevant medical treatment records, to include copies of the records of the Veteran's March 1990 hospitalization for "sleep problems" from Immanuel Medical Center and described on the reverse side of an April 1991 report of medical history form in the service treatment records.  Please ask the Veteran to clarify the name and location of the medical center and to provide appropriate authorization before requesting these records.  

The AOJ should document in writing all efforts to obtain the records identified in this part of the remand and any other records identified by the appellant.  Any responses to the AOJ's requests for records should be associated with the appellant's electronic claims file.

3. Send the claims file, including any new records obtained as a result of the development mentioned above, to an appropriately qualified person for the purpose of preparing an addendum opinion on the nature and etiology of any current sleep disorder.  If the examiner decides that a new in-person examination is needed before he or she can provide the requested opinion, a new examination should be arranged.  The claims file should be reviewed by the examiner. Any indicated testing should be performed.  The examiner is asked to address the following questions:

(a) Does the Veteran have a diagnosable disability 
characterized by sleep disturbance, apart from fibromyalgia, to include alpha intrusion and an unusual number of spontaneous arousals?  

(b) If the Veteran has a diagnosable disability, apart from 
fibromyalgia, characterized by sleep disturbance, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service?

(c) If the Veteran does not have a diagnosable disability characterized by sleep disturbance, apart from fibromyalgia, please detail the symptoms the Veteran complaints (e.g., insomnia, non-restorative sleep, alpha intrusion, unusual pauses in breathing) and specifically note if there are objective indications of chronic disability.  

Please indicate whether it is at least as likely as not (50 percent or greater probability) that any symptoms of sleep disturbance mentioned above - or any other symptoms observed on examination or discovered from other sources - are not attributable to fibromyalgia.  If the examiner finds that he or she cannot determine, based on the available evidence, whether or not that symptoms of sleep disturbance are attributable to fibromyalgia, he or she should say so.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A complete rationale should be provided for all opinions offered by the examiner.  The rationale should address the findings of the November 2010 letter describing the sleep study, including alpha intrusion and an unusual number of spontaneous arousals and also the hearing testimony of the Veteran's wife, in which she said that she has observed the Veteran stop breathing for unusually long periods during his sleep.  If the examiner cannot offer any of the requested opinions without resorting to speculation, he or she should explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered.

4. The AOJ must ensure that the examination report and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






